DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
	The amendments filed on 10/21/2021 does not put the application in condition for allowance.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dalland (US Pub No. 2011/0277809) in view of Daniel (US Pub No. 2011/0290296) 
	Regarding Claim 1, Dalland et al. teaches a flexible solar panel [Fig. 1, Abstract] comprising: a flexible sheet substrate [120, Fig. 1, Abstract, 0026, and 0035]; and

	Dalland et al. is silent on a flexible sheet-metal substrate.
	Daniel et al. teaches amorphous silicon solar cells on a flexible substrate made of a thin stainless steel [0024, 0029, the flexible substrate comprises stainless steel] or a polymer [0029].
	Since Dalland et al. teaches an amorphous silicon solar cell on a substrate made of a polymer [0010], and Daniel et al. teaches an amorphous silicon solar cell on a flexible substrate made of a stainless steel or a polymer [0029], it would have been obvious to one of ordinary skill in the art before the filing of the invention to replace the substrate of Dalland et al. with the flexible substrate of Daniel et al. as is merely the selection of a known substrate material for amorphous silicon solar cells recognized in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
The combination replaces the substrate of Dalland et al. with the flexible substrate of Daniel et al. where the substrate of Daniel et al. is a flexible substrate made of stainless steel [0029], where the flexible substrate of Daniel et al. is flexible in all axes [0019]. Since modified Dalland et al. teaches a substrate made of the same material as the instant application, it is the view of the examiner, the properties of the flexible solar panel of modified Dalland et al. are inherently possessed by the flexible solar panel of modified Dalland et al. meeting the limitation of “wherein the flexible solar panel is configured to structurally withstand at least a plurality of tensioning, twisting under tension, and warping under tension” 
In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
	Regarding Claim 2, within the combination above, modified Dalland et al. teaches wherein the flexible sheet-metal substrate comprises stainless steel [see rejection of claim 1].
	Regarding Claim 3, within the combination above, modified Dalland et al. teaches the flexible photovoltaic module comprising a plurality of photovoltaic cells [110, Fig. 1, 0024].
	Regarding Claim 4, within the combination above, modified Dalland et al. teaches wherein the plurality of photovoltaic cells comprises amorphous silicon photovoltaic cells [0010].
	Regarding Claim 5, within the combination above, modified Dalland et al. teaches wherein the flexible photovoltaic module is laminated to the flexible sheet-metal substrate [0037, see rejection of claim 1].
	Regarding Claim 6, within the combination above, modified Dalland et al. teaches wherein the flexible photovoltaic module is coupled to the flexible sheet-metal substrate with an adhesive [0037].
Claim 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dalland (US Pub No. 2011/0277809) in view of Daniel (US Pub No. 2011/0290296) as applied above in addressing claim 1, in further view Fornage (US Pub No. 2009/0084426)
Regarding Claim 7, within the combination above, modified Dalland et al. teaches further comprising an inverter electrically coupled to the plurality of photovoltaic cells configured to convert direct current (DC) to alternating current (AC) [0049].
	Dalland et al. is silent on a micro-inverter.
	Fornage et al. teaches an output module with an inverter where the inverter can be a micro-inverter [0024] used in conjunction with a universal interface for a flexible solar system design [0024].
	Since modified Dalland et al. teaches an inverter for an flexible solar cell module [0049, Abstract], it would have been obvious to one of ordinary skill in the art before the filing of the invention to utilize the micro-inverter of Fornage et al. with the inverter of Dalland et al. as it is merely the selection of a known power output means for PV modules known in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Response to Arguments
Applicant's arguments filed 10/21/2021 have been fully considered but they are not persuasive. Examiner respectfully disagrees.
The combination replaces the substrate of Dalland et al. with the flexible substrate of Daniel et al. where the substrate of Daniel et al. is a flexible substrate made of stainless steel [0029], where the flexible substrate of Daniel et al. is flexible in all axes [0019]. Since modified Dalland et al. teaches a substrate made of the same material as the instant application, it is the view of the examiner, the properties of the flexible solar panel of modified Dalland et al. are inherently possessed by the flexible solar panel of modified Dalland et al. meeting the limitation of “wherein the flexible solar panel is 
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y SUN whose telephone number is (571)270-0557. The examiner can normally be reached 9AM-7PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y SUN/               Primary Examiner, Art Unit 1726